Action by the plaintiffs in their capacity as clients of the individual defendants for damages because of alleged fraud, actual or constructive, as a consequence of certain dealings in reference to several parcels of real estate and incumbrances thereon. Order granting motion of the defendants for judgment on the pleadings and judgment entered pursuant thereto reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Considering the complaint solely as a pleading and without regard to the merits of the defenses interposed, the first four causes of action therein stated are sufficient, although the fifth and sixth causes of action are insufficient in law. There are allegations in the first four causes of action which are irrelevant and have no proper place therein. The pleading is poorly drawn, but contains enough substance to withstand an assertion that it fails to state a cause or causes of action, at least so far as the first four set out are concerned. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.